Citation Nr: 1232297	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  11-183 20A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 2011 Board decision which granted entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).

(The issues of entitlement to an increased initial rating for a lumbar strain with mechanical low back pain and degenerative changes as well as an increased initial rating for residuals of a left knee contusion with patellofemoral syndrome and chondromalacia are addressed in a separate decision.)


REPRESENTATION

Moving Party represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The moving party had active duty service from May 1981 to July 1981 with subsequent reserves service between September 1986 and March 1995.

This matter comes before the Board of Veterans' Appeals (Board) following a motion from the moving party filed in September 2011.  This motion alleged specific errors in the Board's August 29, 2011 decision.

A review of the Virtual VA claims processing system does not reveal any additional document pertinent to the instant motion.

The Board notes that the Veteran has submitted a completed Appointment of Individual as Claimant's Representative form (VA Form 21-22a) appointing Daniel G. Krasnegor as her power of attorney (POA).  However, the Veteran limited this appointment in scope to matters involving her claims of entitlement to a higher rating for a lumbar spine disability and a left knee disability as well as her claim for recognition of L. S. and M. S. as helpless children.  As this POA was limited in scope, her previous VA Form 21-22a appointing Disabled American Veterans as her POA has not been revoked and they remain her representative for purposes of this motion.


FINDING OF FACT

The moving party's allegations of error in the Board's August 29, 2011 decision which granted her claim of entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU) have not been alleged with specificity.





CONCLUSION OF LAW

A valid claim of CUE in the August 29, 2011 Board decision has not been raised. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the moving party's allegations of CUE.  The United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals. Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  That claimant is instead collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001). 

Applicable Law and Regulations

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R.   § 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378. 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)). 

In order to be CUE, the error must be of a type that is outcome determinative. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

Claim of CUE in the August 2011 Board Decision

The moving party has alleged that the Board's August 2011 decision contained CUE in that an improper effective date for TDIU was assigned.  Specifically, the moving party alleges the proper effective date is in 1994 rather than the assigned effective date in May 2009.

The August 2011 Board decision granted the moving party's claim for TDIU.  A September 2011 Decision Review Officer (DRO) decision issued by the Baltimore, Maryland Regional Office (RO) implemented the Board's decision and assigned an effective date of May 14, 2009 for the grant of entitlement to TDIU.

The grant of entitlement to TDIU in the Board's August 2011 decision constituted a full grant of the benefits sought as to that claim.  VA statutes and regulations require that if a veteran is not satisfied with an initially assigned effective date after service connection has been awarded, a timely Notice of Disagreement with that initially assigned effective date must be filed to trigger the appeal process for the "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for benefits is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA.)  The Board's grant of TDIU in the August 2011 decision left no outstanding issues for which there could be error.  Accordingly, this motion is dismissed without prejudice.


ORDER

The motion to revise or reverse the August 29, 2011 Board decision on the basis of CUE is dismissed without prejudice



                       ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



